Citation Nr: 1012738	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance under Chapter 30, 
Title 38, United States Code or under Chapter 32, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military & Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1987, September 1992 to August 1994, and August 1994 to 
January 2006. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision of the VA Regional 
Processing Office in Buffalo, New York. 

The Veteran requested a personal hearing before a Travel 
section of the Board in his July 2008 VA Form 9.  The 
Veteran called the RO to indicate that he would not attend 
his hearing scheduled for May 2009.  The RO contacted the 
Veteran during July 2009 in order to reschedule the hearing.  
The Veteran indicated that he did not desire to have his 
hearing rescheduled at that time.  The request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2009). 


FINDINGS OF FACT

1.  The Veteran first entered active duty in July 1982. 
 
2.  At the time he first entered active duty, the education 
assistance program in place was the Post-Vietnam Era 
Veterans' Educational Assistance Program (VEAP).

3.  The Veteran did not enroll in or make monetary 
contributions to VEAP before April 1, 1985, the last date as 
of which monetary contributions to VEAP could be made. 

4.  The Veteran was not eligible for educational assistance 
under the Montgomery GI Bill at the time he entered active 
duty in September 1992.


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.7044 (2009). 
 
2.  The requirements for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3202, 3221 
(West 2002 & Supp. 2009); 38 C.F.R. § 21.5040 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In the present case, the record does not show that the 
Veteran was provided with notification of the VCAA, 
including the evidence necessary to substantiate his claim 
and the division of responsibilities between VA and the 
veteran in procuring the evidence relevant to his claim in 
accordance with 38 U.S.C.A. § 5103(a). However, as explained 
below, the Board finds that in this case the law, and not 
the evidence, is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law and not the underlying facts or development of the facts 
are dispositive in a matter, the VCAA can have no effect on 
the appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, 
not factual evidence, is dispositive.).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA since it is the law, and not the evidence that is 
dispositive in this case. 
 
Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim 
and of the time limit provisions of § 21.1032(a)." 
 
After consideration of all the evidence of record, the 
Agency of Original Jurisdiction denied the Veteran's claim 
by letter in November 2007.  The Veteran submitted a notice 
of disagreement in December 2007.  In June 2008, the RO 
issued a statement of the case which included a discussion 
of the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  Based upon the foregoing, the Board finds that 
the Veteran was fully advised of the evidence needed to 
substantiate his claim and that all relevant evidence 
necessary for an equitable disposition of his appeal has 
been obtained.   

II.  Analysis

In October 2007, the Veteran applied for educational 
benefits, alleging entitlement under both VEAP (Chapter 32) 
and the Montgomery GI Bill (MGIB, Chapter 30).  He asserted 
entitlement under the MGIB program on the basis that after 
he returned to active duty in September 1992, he paid $100 
for 12 months into the MGIB program.  He additionally argued 
that even if the funds he paid into the MGIB program were 
erroneously collected, because they were collected, he 
should be entitled to educational assistance benefits either 
under that program, or the VEAP program.

38 U.S.C.A. § 3011, 3012 and 38 C.F.R. § 21.7040, 21.7042, 
21.7044 provide that an individual may establish eligibility 
for basic educational assistance based on service on active 
duty under the following terms, conditions and requirements.
 
The primary legal criteria governing eligibility for Chapter 
30 educational assistance benefits (Montgomery GI Bill) are 
specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, under 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2002) and 38 C.F.R. § 21.7042(a)(1) 
(2009), eligibility may be established when an individual 
first entered into active duty as a member of the Armed 
Forces after June 30, 1985.  

The Veteran's Forms DD 214 indicate that he initially 
entered into active service in July 1982, well prior to July 
1, 1985.  Because the Veteran first entered into active 
service prior to July 1, 1985, he is not eligible for 
Chapter 30 educational assistance benefits under the 
criteria of 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 
21.7042. 
 
In the alternative, Chapter 34 of Title 38, U.S. Code, the 
Vietnam-era GI bill, provided for educational-assistance 
benefits to veterans who served on active duty for a period 
of 180 days, any part of which occurred between January 31, 
1955, and January 1, 1977.  See 38 U.S.C.A. § 3452(a)(1)(A) 
(West 2002).  Chapter 30 now provides for educational 
benefits for veterans, and is available to some veterans who 
previously qualified for benefits under Chapter 34.  As 
indicated above, the Veteran first entered active duty in 
July 1982.  Because he did not serve on active duty for 180 
days between January 31, 1955, and January 1, 1977, he did 
not qualify for Chapter 34 benefits. 
 
The Veterans Educational Assistance Program (VEAP) under 
Chapter 32, Title 38, U.S. Code, is available to veterans 
who entered service after December 31, 1976 and before July 
1, 1985.  38 U.S.C.A. § 3221; 38 C.F.R. § 21.5040.  

The Veteran meets all requirements for the minimum length of 
active duty service and requirements as to dates of service 
applicable to the Chapter 32 VEAP program.  
 
However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  Under 38 U.S.C.A. 
§ 3221(a), each person entering military service on or after 
January 1, 1977, and before July 1, 1985, shall have the 
right to enroll in the Chapter 32 education benefits 
program.  A veteran establishes eligibility for education 
benefits under Chapter 32 by enrolling in the program and 
participating during active service prior to July 1, 1985.  
Each person electing to participate in the program shall 
agree to have a monthly deduction made from the person's 
military pay in an amount ranging from $25 to $100, and the 
maximum total contribution allowed per person is $2,700.  A 
lump sum payment may be made in lieu of the monthly 
payments.  See 38 U.S.C.A. § 3222.  

Here, Department of Defense banking records show that the 
Veteran made no contribution toward VEAP at any time during 
his active service prior to July 1, 1985.  Significantly, 
the Veteran does not contend that he made such a 
contribution during his first active duty period.  As 
outlined above, contributions to VEAP must have been made 
prior to July 1, 1985, in order to be eligible for benefits 
under the Chapter 32 Veterans Educational Assistance 
Program.  Because the Veteran did not contribute to VEAP 
during his first period of active duty, when he was eligible 
to do so, he is not entitled to benefits under the Chapter 
32 Veterans Educational Assistance Program. 
 
Finally, the Board concludes that the Veteran is not 
eligible for Montgomery GI Bill-Selected Reserve benefits, 
as there is no indication that the Veteran served as an 
active member of the Selected Reserve.  See 38 C.F.R. § 
21.7540(a). 
 
The Board recognizes the Veteran's contentions that he was 
misinformed about his eligibility during service and 
remitted funds on that basis.  Although VA is required to 
inform a veteran correctly about basic eligibility or 
ineligibility for educational assistance benefits, the 
remedy for breach of such an obligation by VA or military 
officials cannot involve payment of benefits where statutory 
requirements for such benefits are not met.  Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  Generally, the Supreme 
Court has held that everyone dealing with the government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
See Jaquay v. West, 11 Vet. App. 67, 74 (1998).  In other 
words, even if the Veteran was misinformed, as he contends, 
the Board is without legal authority to grant his claim on 
that basis.  The Board additionally notes that the Veteran 
was notified, through correspondence with his Member of 
Congress, that the Veteran should contact the Department of 
the Navy with a full address provided for the Veteran's 
convenience for a refund of contributions erroneously 
collected.




ORDER

Entitlement to educational assistance under Chapter 30, 
Title 38, United States Code or under Chapter 32, Title 38, 
United States Code is denied.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


